          Case 1:20-cv-09522-ER Document 51 Filed 08/05/21 Page 1 of 5




                       UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF NEW YORK

 JANE DOE,

                Plaintiff,

        v.
                                                               Case No. 1:20-cv-09522
 JONATHAN BARAM and WARREN &
 BARAM MANAGEMENT LLC,
                                                               PROTECTIVE ORDER
                Defendants.




       It is ORDERED and ADJUDGED that the following Protective Order shall govern the

disclosure of the identity of Plaintiff Jane Doe to Defendants Jonathan Baram and Warren & Baram

Management LLC.

   1. Counsel for Plaintiff Jane Doe shall provide the full name and date of birth of Jane Doe

       (hereinafter her “identity”) to the Defendants or their counsel only when the parties begin

       to engage in discovery – that is, when the parties commence taking discovery at the time

       provided in Fed. R. Civ. P. 26(d)(1) following the conference required by Rule 26(f)(1).

   2. Following such disclosure, Defendants and their counsel shall use Jane Doe’s identity

       solely for purposes of preparing for and conducting this litigation, including any related

       pre-trial, trial, post-trial, and appellate proceedings, and for no other purpose.

   3. Following such disclosure, Defendants and their counsel may disclose, communicate, or

       make Jane Doe’s identity available in whole or in part only to the following persons, and

       only to the extent necessary for the proper conduct of this litigation, or as otherwise directed

       by the Court:



                                                  1
      Case 1:20-cv-09522-ER Document 51 Filed 08/05/21 Page 2 of 5




       a. any counsel representing a Defendant in this action, along with employees of such

          counsel;

       b. contracted investigators hired by Defendants or their counsel for the purpose of

          investigating the facts alleged in the complaint;

       c. consultants or experts hired by Defendants or their counsel to assist them with this

          litigation;

       d. actual or potential deponents or witnesses in this action, and their counsel, during

          the course of, or to the extent necessary in preparation for, deposition or trial

          testimony in this action, or to the extent necessary to determine whether they are

          proper deponents or witnesses in this action;

       e. any person carrying on an insurance business who may be liable to satisfy part or

          all of a judgment which may be entered in the action or to indemnify or reimburse

          for payments made to satisfy the judgment; and

       f. the Court, pursuant to Paragraph 6 of this Protective Order, as well as court

          reporters employed in connection with this action, and court personnel as deemed

          necessary by the Court.

4. Any person described in paragraph 3(a)-(e) above who receives disclosure of the identity

   of Jane Doe from Defendants or their counsel shall, prior to receiving such information,

   execute an Acknowledgment of Protective Order and Agreement to Be Bound, in the form

   annexed hereto as Exhibit A. If Defendants or their counsel disclose the identity of Jane

   Doe to such person without first obtaining an executed Acknowledgment as required in

   this Paragraph, then Defendants or their counsel may be held in contempt and sanctioned

   by the Court. Defendants and their counsel disclosing identity information hereunder shall



                                            2
      Case 1:20-cv-09522-ER Document 51 Filed 08/05/21 Page 3 of 5




   retain all executed Acknowledgments, and shall maintain a log of the persons executing

   such Acknowledgments and the dates thereof.

5. If any person or entity to whom Jane Doe’s identity is disclosed in accordance with this

   Protective Order in turn disseminates, publishes, shares, uses, or otherwise discloses Jane

   Doe’s identity in any way that does not conform with this order, then that person or entity

   may be held in contempt and sanctioned by the Court.

6. In any document Defendants or their counsel file with the Court, they must do one of the

   following to preserve the Plaintiff’s anonymity:

       a. Refer only to the Plaintiff as “Plaintiff” or “Jane Doe”; or

       b. If Jane Doe’s identity must be used, file a redacted version with the Court, and file

          an unredacted version of the same under seal.

7. In any Court hearing or other proceeding before this Court which is open to the public,

   Defendants and their counsel shall not disclose the identity of Jane Doe without prior

   written notice to Plaintiff’s counsel and an opportunity for them to seek relief from this

   Court prior to the proceeding.

                                                 5th day of _________,
   IT IS SO ORDERED and New York, New York, this ____        August 2021.




                                         HONORABLE EDGARDO RAMOS
                                         United States District Judge
                                         Southern District of New York




                                            3
          Case 1:20-cv-09522-ER Document 51 Filed 08/05/21 Page 4 of 5




                      UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF NEW YORK

 JANE DOE,
                                                            Case No. 1:20-cv-09522
                Plaintiff,

        v.                                                        EXHIBIT A

 JONATHAN BARAM and WARREN &                              ACKNOWLEDGEMENT OF
 BARAM MANAGEMENT LLC,                                    PROTECTIVE ORDER AND
                                                         AGREEMENT TO BE BOUND
                Defendants.




       I, ______________________________, in connection with the above-captioned lawsuit,

hereby acknowledge that I am about to receive the identity of Jane Doe supplied by

_______________________________,          as   defined    in   the   Protective    Order    dated

___________________. My personal information is as follows:

Address: ___________________________________________________

___________________________________________________________

Phone No: __________________________________________________

Email: _____________________________________________________

Present employer: ____________________________________________

Job Description: _____________________________________________



       I have been provided Jane Doe’s identity due to my role in this case as (please check which

category applies):

               _____ Consultant or expert assisting Defendants or their counsel

               _____ Investigator assisting Defendants or their counsel

                                                1
          Case 1:20-cv-09522-ER Document 51 Filed 08/05/21 Page 5 of 5




               _____ Actual or potential deponents or witnesses in this action

               _____ Counsel of deponent or witness to this action

               _____ Insurance Carrier

       I represent that I have been provided and have read and understand the Protective Order

entered in the above-captioned litigation, and that I will abide by and be bound by its terms in

handling Jane Doe’s identity, and will not disclose or use, except in accordance with the terms of

the Protective Order, Jane Doe’s identity. I declare under penalty of perjury that the foregoing is

true and correct.



DATED:
                                             Signature




                                                2
